Citation Nr: 1329927	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to April 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a hearing was held before a Decision Review Officer (DRO); in August 2012 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In December 2012 the Board remanded the matters for additional development.  In May 2013 the Veteran requested, and was granted, a 30-day extension of time for submission of additional evidence.  Such statement was received at the Board in September 2013 (notably substantially past the extension date allowed).  In the interest of affording the Veteran every consideration, it is accepted for the record.

[The Board notes that the additional statement from Dr. Geheren was submitted without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Inasmuch as the statement is essentially a duplicate of an undated statement by Dr. Geheren which was already in the record and merely reiterates his previously offered opinion, and does not provide any new information or explanation of rationale, the Board finds that it contains nothing new and pertinent to the record, and does not require referral to the AOJ for their initial consideration.  See 38 C.F.R. § 20.1304.]  


FINDINGS OF FACT

1.  A chronic thoracic spine disability was not manifested in service; thoracic spine arthritis was not manifested in the first year following the Veteran's discharge from active duty; and no thoracic spine disability is shown to be related to his service.

2.  A chronic lumbar spine disability was not manifested in service; lumbar spine arthritis was not manifested in the first year following the Veteran's discharge from active duty; and no lumbar spine disability is shown to be related to his service.
CONCLUSIONS OF LAW

1.  Service connection for a thoracic spine disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2012).

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A January 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records have been secured.  Records from the Veteran's private providers, Dr. Maggio (from 1999 to the present) and Dr. Geheren (from 2000 to the present) have been associated with the claims file.  The RO arranged for VA examinations in September 2009 and October 2011.  The Board found those VA examinations to be inadequate for rating purposes, and remanded the case for another examination (conducted in February 2013).  As will be discussed in greater detail below, the Board finds the February 2013 examination to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  At the August 2012 Travel Board hearing before the undersigned, the Veteran was advised of what is still needed to substantiate his claims; his testimony reflects that he is aware of what remains necessary.  The Board finds that there has been substantial compliance with the December 2012 remand, and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R.§ 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

The Veteran contends that he currently has thoracic and lumbar spine disabilities that were incurred in service.  He does not allege a specific injury or trauma to his back in service but asserts that he was on a tank landing ship and because of his height "(6'2" to 6'3")," his posture and back suffered from frequent stooping to get through passageways and hatches with access that was often too low.  He further asserted that his back (and the rest of his body) endured infrequent slips and falls from icy piers, unstable brows, slippery ladders and other surfaces while on active duty.  He stated that he would sometimes experience back pain from simple tasks such as standing watch as "Officer of the Deck"; and even sitting was painful at times.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the spine.  On April 1990 service separation examination the Veteran's spine was normal on clinical evaluation.  However, in his medical history report, he indicated that he had recurrent back pain, described (to the examiner) as occasional neck stiffness, which the examiner related to stress and noted that it was relieved with rest and not considered disabling.  

In the Veteran's initial claim for VA compensation, received in April 1991 (one year following discharge from service), the only disabilities claimed were a heart condition, herpes, and abnormal blood sugars.  On May 1991 VA examination, he reported a history of neck and joint stiffness since 1988.  Examination of the musculoskeletal system was within normal limits.  There was no mention of a back (thoracic or lumbar spine) disability.  A November 1996 VA treatment report notes that the Veteran complained of "pain in the upper back at times."  On examination, there was no pain on palpation of the upper back and shoulders.  A March 1997 VA treatment record notes complaints of chronic neck and upper back pain.  The assessment was rule out DJD.  X-rays of the thoracic spine were negative (cervical spine x-rays showed degenerative disc and vertebral changes).  A May 1999 cervical X-ray narrative (that describes a three-view cervical series) by the Veteran's private chiropractor, Dr. Maggio does not describe any views of the thoracic or lumbar spine.  January 1996 to January 2005 VA outpatient treatment records contain no mention of complaints, treatment or diagnosis pertaining to a back disability.

The earliest documented (i.e., noted other than on history) postservice complaint pertaining to the back was in a September 2000 "Application For Treatment" for treatment by Dr. Geheren of New Life Chiropractic, when the Veteran reported neck and upper back pain that developed after an automobile accident, in October 1998.  He indicated that his injuries consisted of neck and back pain, and stiffness.  He stated that immediately following the accident his neck was very stiff and uncomfortable, he could not bend over, and was in a daze; he was taken to a hospital, examined and given muscle relaxants.  He believed the diagnosis was "Whiplash."  He lost one day of work because of the accident.  He related that before the accident he could carry a full sack of mail without pain, and after the accident had to split up the mail into smaller batches.

On June 2005 VA outpatient treatment, the Veteran reported that his back pain was relieved by "tylenol extended release[.]"  January 2006 and March 2008 VA outpatient treatment reports show he complained of low back joint pain.  In September 2008 he saw his chiropractor, Dr. Maggio, for recurring back and neck pain, which he reported began in the late 1980's.  He reported that he was seeking to establish a claim for VA conpensation; and that he had noted recurrent back and neck pain in his service separation paperwork in April, 1990.  In an October 2008 report Dr. Maggio noted that palpation of the Veteran's thoracic spine revealed thoracic hypomobility, indicating "thoracic segmental dysfunction at T2".  Palpation of the lumbar spine revealed lumbar hypomobility, indicating "lumbar segmental dysfunction at L5".  September 2008 X-rays of the lumbosacral region showed uniform loss of disc height, indicating lumbar disc degeneration at L5/S1.  The Veteran had secondary problems of mid back pain, thoracalgia, and lumbalgia.  Dr. Maggio stated that disc degeneration is an indication of at least eight years of spinal decay, and noted that May 1999 X-rays showed degenerative joint disease (DJD).  In February 2009 the Veteran completed a document to update his record with his chiropractor and reported complaints of low back pain from moving wood with his dad.
On September 2009 examination on behalf of VA, the Veteran reported that he had DJD of the thoracic and lumbar spine diagnosed and that the conditions had existed since 1990, and were not due to injury or trauma.  He reported a history of falls.  He described symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness of the spine.  He had no bowel problems, but endorsed bladder problems.  He reported experiencing pain in the middle and lower spine which began in 1987, and was constant.  He stated that he did not have surgery, and was not hospitalized, for thoracic or lumbar spine disabilities.  His thoracic and lumbar spine disabilities had not resulted in any incapacitation.  Lumbar spine X-rays showed degenerative change at L3-4, and slight scoliosis concavity to the right.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner noted that there was no diagnosis for the thoracic spine because there was no pathology to render a diagnosis.  

In an April 2010 statement, Dr. Maggio noted that the Veteran was a current and previous patient of his chiropractic center, and had chronic lower back and neck pain.  X-rays showed DJD in his cervical spine.  He explained that according to Wolf's law, DJD is a chronic process of decay and degeneration; that evidence of disc thinning and osteopathic formation is a physical response to wear and tear and/or injury; and that it is well known that by the time DJD is evident on X-ray the process has been ongoing for six to eight years.  Therefore the Veteran's radiological timetable was evidence of an injury or decay prior to 1999.

In a September 2010 statement, Dr. Maggio noted that the Veteran had degenerative joint/disc disease diagnosed.  He opined that "Due to the degenerative nature of this condition, the complaints at the time of his separation physical on April 13, 1990 of back and neck pain is more likely than not related to his degenerative joint/disc disease of the cervical and lumbar spine, which occurred while in active duty."

At the September 2010 hearing before a Decision Review Officer (DRO), the Veteran testified that during service his job was assistant supply officer (ship's store and disbursing officer).  His duties also included standing watch.  In addition, he provided assistance to enlisted men with their regular duties, which included manual labor, such as loading.  He lifted heavy objects regularly.  He stated that his lower back and thoracic back pain began in the military, sometime in 1987 and had been consistent, and worsened, since.  He sought treatment for his back at a clinic at the Norfolk Naval Base in 1989.  He stated that the doctor said he had to be careful how he wrote-up the visit, but the Veteran believed that he may have written a prescription.  That was the only time he sought any treatment for his back during service.  He stated that he did not seek further treatment for his back pain because it would not have enhanced his military career aspirations.  He testified that after service he initially started treatment with Dr. Maggio in 1999 (but had X-rays done by VA in 1997), and that Dr. Maggio took X-rays to determine his condition.  He testified that there had been no intervening injury to his back since service, just a continual worsening.  

On October 2011 examination on behalf of VA, the Veteran reported he had limitations walking because of his spine disability, and had experienced falls due to the disability.  Thoracic spine X-rays were negative; there was mild degenerative disc disease at L3-4, otherwise the lumbosacral spine was negative.  The diagnoses were negative thoracic spine on x-ray, and degenerative arthritis and tenderness of the lumbar spine.  The examiner opined that it is less likely as not that the Veteran's thoracic and low back conditions manifested during military service, and it is less likely as not [that the spine disability is] related to thoracic and low back pain complaints in service because no diagnosis/treatment or thoracic or low back conditions were found in the Veteran's military service chart.

In an undated statement, the Veteran's chiropractor, Dr. Geheren, noted that he had treated the Veteran for chronic lower back and neck pain since 2002.  He noted the Veteran's military service and that recurrent neck and back pain was noted on his separation physical of April 13, 1990.  He stated that X-rays demonstrated DJD in the Veteran's cervical and lumbar spine, and concluded that based on the Veteran's radiological timetable and medical history, it is more likely than not that the DJD process in his cervical, thoracic, and lumbar spine was incurred during his active duty service.  In addition, due to the degenerative nature of degenerative joint/disc disease, the Veteran's complaints at the time of his separation physical on April 13, 1990 of neck and back pain "is more likely than not related to his DJD of the cervical and lumbar spine, incurred while on active duty."  
At the August 2012 Travel Board hearing, the Veteran essentially reiterated his accounts regarding his spine disabilities that were given at the September 2010 DRO hearing.  In addition, he stated that doctors had linked his spine disabilities to his military service (with two letters from Dr. Maggio and one from Dr. Geheren).  He believed that his current spine disabilities were the same as the problems he experienced in service, beginning in 1987 (during a Mediterranean deployment), and noted on his separation physical in April 1990.  He stated that there has been a gradual deterioration of his back.  

In an August 2012 statement Dr. Maggio noted that the Veteran began care with him in 1999, and that his X-rays showed DJD in his cervical, thoracic, and lumbar spine.  He explained that according to Wolf's law, DJD is a chronic process of decay and degeneration; that evidence of disc thinning and osteopathic formation is a physical response to wear and tear and/or injury; and that it is well know that by the time this DJD is evident on x-ray, the progress has been ongoing for six to eight years.  Therefore, the Veteran's radiological time table was evidence of an injury or decay earlier than 1999.  He opined that the veteran's current pain is related to the DJD in his cervical, thoracic, and lumbar spine.  He reiterated that the DJD noted in the veteran's 1999 x-rays was most likely related to his neck and back pain noted on his separation examination in April 1990.  

In a January 2013 statement Dr. Wardell noted that he treated the Veteran for chronic mid-back and low back pain.  He indicated he had reviewed military records, which showed he incurred chronic back pain as a result of his military service.  He stated that the condition is still present and to a reasonable degree of medical certainty the degenerative dorsolumbar disc disease, which the Veteran suffers is to a significant degree due to his military service.  

On February 2013 VA examination of the thoracolumbar spine, the Veteran reported that he served as a supply officer in the navy with lots of lifting especially during vertical replenishment, lifting many cases of soda and taking them to the ship's storeroom.  He also had other storeroom and inventory duties.  He had no special back injury, but his low back pain started during deployment in 1987.  He had pain in the lower back standing watch.  He did not see a doctor since there was none on the ship, and he was too busy to see a corpsman.  He stated that he saw a doctor for neck and low back pain and fatigue in 1989; but did not receive treatment, and was not X-rayed.  He was told to return if his back pain worsened.  He took over-the-counter medicine as needed.  After separation he worked as a government contractor from 1991 to 1995 then worked for the post office as a mailman.  He stated that he had to walk a lot as a mailman, but there was no heavy lifting.  His low back pain became progressively worse but he did not see a doctor.  He further stated that he saw a VA doctor in 1997 but did not mention his back, and thoracic spine x-rays were normal.  He reported seeing a chiropractor for neck and back pain in 1997 and being told he had DJD at C5-6.  As his neck pain was more predominant, at that time, he concentrated on the neck and did not mention low back pain, so no x-rays were taken.  In 2008 he was told he had arthritis at T1.  In 2010 he saw Dr. Wardell for low back pain.  On examination the diagnoses were back sprain (1997) and scoliosis (2013).  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran came to the office with a nexus letter from his orthopedist, Dr. Wardell.  He reported back pain at separation; however, a 1997 x-ray of the thoracic spine was normal, and there was no mention of lumbar pain until 2007-2008.  Thoracic and lumbar spine per x-ray revealed mild scoliosis and thoracic spine x-ray in 1997 was normal (7 years after separation).  This "mild scoliosis" found on 2013 x-ray (23 years after separation, at age 54) is less likely as not related to service.  While the Veteran was told by Dr. Wardell in 2010 (at age 52) that he had arthritis, this is less likely as not from activities in service since x-rays in 1997 of the thoracic spine was found normal and there is no documentation to support a thoracic/lumbar problem in service.

In a July 2013 statement, Dr. Maggio acknowledged he treated the Veteran for lower back and neck pain, beginning in 1999.  He repeated his previous explanation that DJD is a progressive disability and when first evident on X-ray had been progressing for 6 to 8 years.  He noted that February 2013 x-rays showed subtle scoliosis of the thoracic and lumbar spine, which was not noted in previous reports.  He opined that it is more likely than not that this new finding of scoliosis can be attributed to ongoing DJD (explaining further that as the discs wear out, their weight bearing abilities weaken, causing extra stress on the muscles which result in muscle tension and spasm.  This could cause curving or listing of the spine to one side of the spine or the other).  Dr. Maggio reiterated that the DJD was noted in 1999 x-rays and is most likely related to his neck and back pain noted on the Veteran's separation physical of April 1990.

In a July 2013 statement Dr. Wardell opined that within a reasonable degree of medical certainty degenerative dorsal lumbar disc disease present on x-rays, and causing his back symptoms, is related to his military service.  The degenerative lumbar disc disease noted in his x-rays dated 1999 is related to the back pain noted on his separation physical of April 1990.

In a statement dated in August 2013 (and received at the Board in September 2013), Dr. Geheren reiterates his previous (undated) opinion that the Veteran's DJD of the spine was incurred in service.

The Veteran has also submitted medical articles (taken from the Internet) that discuss scoliosis, and suggest that adults who develop scoliosis of the lumbar spine after skeletal maturity, primarily develop it secondary to degenerative disc disease.  

A chronic disorder of the thoracic or lumbar spine disability was not manifested during the Veteran's active duty service.  The Veteran's STRs contain no mention of his being seen for thoracic or lumbar complaints, and on April 1990 service separation examination his spine was normal on clinical evaluation.  In a report of medical history at the time, he reported recurrent back pain (described as occasional neck stiffness); given the normal clinical evaluation and no record of continuity,  such appear to have been acute and transitory, not representing a chronic thoracic or lumbar disability.   

Postservice VA treatment reports show November 1996 (6 years after discharge from active duty) an initial postservice complaint of occasional upper back pain (with negative examination).  March 1997 X-rays showed a negative thoracic spine.  Significantly, X-rays did show cervical spine pathology, which has been service-connected.   
[Notably, in a September 2000 questionnaire in connection with beginning treatment with a new private provider, the Veteran reported onset on neck and upper back pain following an October 1998 automobile accident.]  While the Veteran has reported (including at the September 2010 DRO hearing) that his thoracic and lower back pain began in the military and persisted since, and in medical records since September 2008 has attributed his current thoracic and low back complaints to his military service, his accounts have been inconsistent, are self-serving, and are deemed not credible.  See Pond v. West, 12 Vet. App. 341, 345 (1999).  Where contemporaneous records would be expected to provide support for the accounts, they do not.  In that regard the Board finds noteworthy that when the Veteran filed his initial claim for VA compensation in April 1991 (less than one year following discharge from service) he did not identify a spine disability among those for which service connection was sought.  Logically, if he had ongoing thoracic and lumbar spine problems that began in service at the time, he would have included them in his claim.  Moreover, when the Veteran was seen in 1996/97, no chronic thoracic spine pathology was noted (X-rays were interpreted as normal).  Furthermore, the Board also finds significant that when the Veteran complained of neck and upper back problems in 1996/1997, there were no complaints regarding his low back.  Further regarding the Veteran's credibility, the Board observes that despite the more clinical notations of back injury in 1998 (which the Board finds no reason to question as accurate) the Veteran testified at a September 2010 DRO hearing that he had no intervening injury to his back since service (i.e., he has been less than candid in that regard).  Additionally, in the document that described the October 1998 automobile accident, the Veteran noted that prior to that accident he could carry a full load of mail (as a mail carrier) without pain but after the accident he had to split up the mail into small amounts (reflecting postservice strenuous employment activities prior to the October 1998, which would have been inconsistent with longstanding thoracic and low back problems, and lesser capacity for such after the postservice accident).  Consequently, service connection for thoracic and lumbar spine disabilities on the basis that such disabilities became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that thoracic and lumbar spine arthritis was manifested in the first year following the Veteran's separation from active duty (thoracic X-rays in 1997 were normal), presumptive service connection for such disabilities (as a chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

What remains for consideration is whether in the absence of continuity of symptomatology the Veteran's thoracic and lumbar spine disabilities may somehow otherwise be related to his service.  On close review of the evidence for and against the Veteran's claims, the Board finds that the preponderance of the evidence is against his claims.  

At the outset, the Board finds that the private medical opinions the Veteran has submitted in support of his claim lack probative value.  Significantly, they are based on an incomplete familiarity with (or recognition of) the factual record.  Specifically, they do not acknowledge that when the Veteran first sought postservice private treatment for his back (from Dr. Geheren in September 2000) he reported that he had neck and back pain that developed after an automobile accident; nor do they acknowledge that postservice, prior to such accident the Veteran was able to engage in fairly strenuous employment (carrying a mailbag) with no problem (per his own account).  In that regard the Board finds particularly noteworthy the omission by Dr. Geheren (in his opinion statements to the effect that the Veteran's back DJD was incurred in service) of any acknowledgement of the Veteran's extensive report in September 2000, on initial evaluation questionnaire for treatment by Dr. Geheren that his back pain complaints ensued following a postservice automobile accident.  Such selective consideration of documented (in his own records) medical history weighs heavily against affording Dr. Geheren's opinions any substantial probative value.  Furthermore, Dr. Maggio's September 2010, August 2012, and July 2013 opinions are premised not only on such incomplete medical history, but also on what appears to be a misstated/ inaccurate) factual premise.  Dr. Maggio states that X-rays in 1999 showed the Veteran had DJD in his cervical, thoracic, and lumbar spine.  A narrative of the May 1999 
X-rays describes only a three-view cervical series.  There is no record of 1999 
X-rays showing DJD (or for that matter of any 1999 thoracic or lumbar spine 
X-rays).  Notably, as recently as on October 2011 VA examination, thoracic spine  X-rays were negative.  Lumbar spine arthritis is first documented by X-rays taken on September 2009 VA examination.
The Board also observes that Dr. Wardell's opinion is conclusory, unaccompanied by explanation of rationale.  Furthermore, there is no indication that he examined the Veteran or was familiar with his accurate medical record (in fact his statements suggests the opinion is based on an inaccurate and incomplete medical and lay history-there are no 1999 X-rays showing lumbar DDD).  

In contrast, the February 2013 VA examiner conducted a detailed examination of the Veteran, reviewed the record, and opined that the claimed spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He further opined that mild scoliosis found on 2013 x-rays is less likely as not related to service.  Because the VA examiner expressed familiarity with the record and provided an explanation of rationale that cited to factual data (including normal thoracic spine X-rays in 1997, some 7 years postservice, and that lumbosacral complaints were not reported until about 10 years later), the Board finds that that opinion merits substantial probative value, and is persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).

The Veteran's own assertions that there is a nexus between his current back disability and his service are not competent evidence.  Whether his thoracic and lumbar spine disabilities are related to remote events in service in the absence of continuity of symptoms (his reports of which the Board found not credible), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in these matters.  He does not cite to a supporting medical opinion (that is premised on an accurate record) or medical literature specific to his circumstances.  The medical articles he submitted addressing a nexus between scoliosis and disc disease are not material to the matter at hand; they have no bearing on a nexus between the current thoracic and lumbar spine disabilities and the Veteran's service.  

For the reasons outlined above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for his thoracic and lumbar spine disabilities.  Accordingly, his appeal must be denied.


ORDER

Service connection for a thoracic spine disability is denied.

Service connection for a lumbar spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


